                                1   SOMACH SIMMONS & DUNN
                                    A Professional Corporation
                                2   STUART L. SOMACH, ESQ. (SBN 90959)
                                    FRANCIS M. GOLDSBERRY, II, ESQ. (SBN 63737)
                                3   ALEXIS K. STEVENS, ESQ. (SBN 260756)
                                    500 Capitol Mall, Suite 1000
                                4   Sacramento, CA 95814
                                    Telephone: (916) 446-7979
                                5   Facsimile: (916) 446-8199
                                    ssomach@somachlaw.com
                                6   mgoldsberry@somachlaw.com
                                    astevens@somachlaw.com
                                7
                                    Attorneys for Plaintiff GLENN-COLUSA
                                8   IRRIGATION DISTRICT

                                9                              UNITED STATES DISTRICT COURT

                               10                            EASTERN DISTRICT OF CALIFORNIA
SOMACH SIMMONS & DUNN




                               11
  A Professional Corporation




                               12   GLENN-COLUSA IRRIGATION DISTRICT,        CASE NO. 2:17-CV-00120-WBS-CKD

                               13                      Plaintiff,            ORDER GRANTING PLAINTIFF’S
                                                                             SUGGESTED MODIFICATIONS TO
                               14         v.                                 FINAL PRETRIAL ORDER (ECF NO. 54)
                                                                             EXHIBIT C: PLAINTIFF’S EXHIBITS
                               15   UNITED STATES ARMY CORPS OF
                                    ENGINEERS; et al.,                       Trial Date:   October 8, 2019
                               16                                            Dept.:        5 (Hon. William B. Shubb)
                                                       Defendants.
                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                    [PROPOSED] ORDER GRANTING PLAINTIFF’S SUGGESTED MODIFICATIONS TO FINAL PRETRIAL
                                    ORDER (ECF NO. 54) EXHIBIT C: PLAINTIFF’S EXHIBITS                                 1
                                1          Pursuant to Glenn-Colusa Irrigation District’s (GCID) Suggested Modifications to Final

                                2   Pretrial Order, Exhibit C: Plaintiff’s Exhibits, and request thereon filed August 13, 2019 (ECF

                                3   No. 59), and good cause appearing, the Court hereby ORDERS:

                                4          1.      Given that Plaintiff’s suggested modifications did not request the addition of any

                                5   previously undisclosed exhibits, and serves only to correct, clarify, and organize the previously

                                6   filed list of exhibits, GCID’s request to modify Exhibit C of the Final Pretrial Order filed

                                7   August 6, 2019 (ECF No. 54) (Final Pretrial Order) is granted;

                                8          2.      Plaintiff’s proposed modified exhibit list attached as Exhibit 1 (ECF No. 59-1) to

                                9   Plaintiff’s August 13, 2019 request, shall replace Exhibit C of the Final Pretrial Order;

                               10          IT IS SO ORDERED.
SOMACH SIMMONS & DUNN




                               11   Dated: August 15, 2019
  A Professional Corporation




                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20
                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28

                                    [PROPOSED] ORDER GRANTING PLAINTIFF’S SUGGESTED MODIFICATIONS TO FINAL PRETRIAL
                                    ORDER (ECF NO. 54) EXHIBIT C: PLAINTIFF’S EXHIBITS                                                  2
